Order entered January 14, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01202-CV

                       HADDINGTON FUND, LP, ET AL., Appellants

                                                 V.

                         BRADLEY S. KIDWELL, ET AL., Appellees

                       On Appeal from the 429th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 429-02197-2016

                                             ORDER
       Before the Court is the January 13, 2020 second request of Latresta Ginyard, Official

Court Reporter for the 199th Judicial District Court¸ for an extension of time to file the reporter’s

record. We GRANT the request and extend the time to January 23, 2020. We caution Ms.

Ginyard that further requests for extension will be disfavored.


                                                       /s/    ERIN A. NOWELL
                                                              JUSTICE